Citation Nr: 0420240	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-14 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability as secondary to a service-connected 
disability of the left knee.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability as secondary to a service-connected 
disability of the left knee.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulnar 
neuropathy of the right wrist and arm, and, if so, 
entitlement to service connection for ulnar neuropathy of the 
right wrist and arm.  

4.  Service connection for a disability of the neck other 
than arthritis.  

5.  Service connection for a disability of the right wrist 
and arm other than ulnar neuropathy.  

6.  Service connection for a disability of the left wrist.  

7.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for residuals of a 
left knee injury, manifested by instability, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active air service from April 1975 to June 
1976.  She also had further unspecified periods of active 
duty for training and inactive duty training in the 
U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board previously addressed this 
case in a July 2001 remand, in which the issues were as 
follows:  

?	Entitlement to an increased rating for residuals of a 
left knee injury, manifested by instability, currently 
evaluated as 20 percent disabling.  

?	Entitlement to an increased rating for arthritis of 
the left knee, currently evaluated as 10 percent 
disabling.  

?	Whether new and material evidence has been received to 
reopen claims of service connection for right knee and 
back disabilities secondary to the service-connected 
left knee.  

?	Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
arthritis of the neck and for ulnar neuropathy of the 
right wrist and arm.  

?	Service connection for disabilities of the neck other 
than arthritis, the right wrist and arm other than 
ulnar neuropathy, the left wrist, and the left arm.  

By an April 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the neck and for 
left shoulder pain.  As this action represents a complete 
grant of these benefits sought on appeal, the Board does not 
have jurisdiction.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction 
over an issue where a rating decision constituted a full 
award of the benefit sought on appeal).  The issues for 
appellate review are therefore as stated on the title page of 
this document.  


FINDINGS OF FACT

1.  The September 1977 and October 1996 rating decisions 
denied the claims of service connection for right knee and 
back disorders secondary to the service-connected left knee 
disorder, and denied the claim of service connection for a 
right wrist ulnar neuropathy.  

2.  The evidence received since October 1996 concerning the 
claim of service connection for a right knee disorder as 
secondary to a left knee disability is not new and material.  

3.  The evidence received since September 1977 concerning the 
claim of service connection for a back disorder as secondary 
to a left knee disability is not new and material.  

4.  The evidence received since October 1996 concerning the 
claim of service connection for ulnar neuropathy of the right 
wrist and arm is new and material.  

5.  Ulnar neuropathy of the right wrist and arm is related to 
the service-connected left knee disabilities.  

6.  The medical evidence of record does not reveal a 
disability of the neck other than arthritis.  

7.  The medical evidence of record does not reveal a 
disability of the right wrist and arm other than ulnar 
neuropathy.  

8.  The medical evidence of record does not reveal a 
disability of the left wrist.  

9.  Arthritis of the left knee is manifested by a loss of 
extension of 15 degrees and functional impairment due to pain 
on use.  

10.  The residuals of a left knee injury are manifested by 
slight instability. 


CONCLUSIONS OF LAW

1.  The September 1977 and October 1996 rating decisions are 
final.  38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since October 1996 relevant to the 
claim of service connection for a right knee disorder as 
secondary to the left knee disability is not new and 
material; thus, the requirements to reopen that claim have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Evidence received since September 1977 relevant to the 
claim of service connection for a back disorder as secondary 
to the left knee disability is not new and material; thus, 
the requirements to reopen that claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

4.  Evidence received since September 1977 relevant to the 
claim of service connection for ulnar neuropathy of the right 
wrist and arm is new and material; thus, the requirements to 
reopen that claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

5.  Ulnar neuropathy of the right wrist and arm is 
proximately related to the service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).  

6.  A disability of the neck other than arthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

7.  A disability of the right wrist and arm other than ulnar 
neuropathy was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

8.  A disability of the left wrist was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

9.  The criteria for a 30 evaluation for arthritis of the 
left knee, manifested by loss of 15 degrees extension and 
functional impairment, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).  

10.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury, manifested by 
instability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.71a, Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in December 1999, and 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed her claim in 1999, the RO sent the 
appellant a letter notifying her of the rating decision in 
September 1999.  Upon her disagreement, the RO sent the 
appellant a May 2000 statement of the case informing her of 
the evidence considered, the legal criteria applicable, and 
the analysis of the claim, including identification of 
elements for which evidence was deficient.  Following further 
adjudication in July 2000, the RO sent the appellant a 
statement of the case and a supplemental statement of the 
case that same month.  By an October 2000 letter, the RO 
informed the appellant of a hearing scheduled in November 
2000; the transcript of that hearing is of record.  Upon 
receipt of additional evidence, the RO issued a February 2001 
supplemental statement of the case.  

In July 2001, the Board remanded the case for additional 
evidentiary development, to include notice of the law and 
regulations concerning the reopening of claims notice of the 
VCAA, obtaining outstanding VA clinical records, and 
affording the appellant VA examinations.  By an August 2001 
letter, the RO told the appellant of the VCAA, the 
requirements for proving the claims, what information or 
evidence was needed from her, and what information or 
evidence VA would assist her in obtaining.  After obtaining 
additional evidence, the RO issued an April 2003 supplemental 
statement of the case.  By a letter in January 2004, the RO 
told the appellant of the type of evidence that could be 
considered new and material evidence to reopen the previously 
denied claims.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  As early as September 
1999, the RO notified her of the need for information or 
evidence concerning the claim.  In response, the appellant 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The appellant 
has been informed of the information and evidence not of 
record that is necessary to substantiate the claim, of the 
information and evidence she was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in her 
possession pertinent to the claim.  See Pelegrini II, No. 01-
944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA clinical, treatment, and hospital 
records, private medical records, lay statements, submissions 
from the appellant, and documentation of efforts to obtain 
evidence from health care sources identified by the 
appellant.  The appellant has not identified any additional 
VA or private treatment records with regard to the claim.  
There is no reasonable possibility further assistance might 
substantiate the claim.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

With respect to the service-connection claims (but not the 
applications to reopen previously denied claims of service 
connection), assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes reports of 
VA examinations in January 1994, September 1996, July 1999, 
and September 2001.  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

A.  Applications to Reopen Previously Denied Claims 

Rating decisions are final when the RO notifies the appellant 
of the determination by letter, unless she files a notice of 
disagreement within one year of the date of that letter.  
Final rating decisions may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or aft er August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen, filed in July 
2001, preceded August 29, 2001, and the following regulation 
defining new and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the March 1993 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

Right knee secondary to the service-connected left knee

By a September 1977 rating decision, the RO denied the 
appellant's claim of service connection for a right knee 
disorder as secondary to the service-connected left knee 
disability.  The appellant was notified of this decision by 
letter dated September 21, 1977.  The RO again denied the 
claim by rating action in July 1995.  It notified the 
appellant of this decision by letter dated July 14, 1995.  By 
a rating decision in October 1996, the RO denied the claim of 
service connection for degenerative arthritis of the right 
knee.  The appellant filed a timely disagreement and the RO 
issued a statement of the case.  However, as the appellant 
did not file a timely substantive appeal, the October 1996 
rating decision is final.  The appellant herein seeks to 
reopen this previously denied claim.  

The evidence received since October 1996 concerning the 
claimed right knee disorder includes: VA clinical records 
from January to July 1997 of degenerative joint disease of 
the right knee; VA clinical records in February 1999 of a 
fall and injury due to the right knee, and a history of right 
knee symptoms since 1980; VA examination in July 1999 
diagnosing an injury of the right knee with past arthroscopic 
surgeries; VA clinical records in September and November 2000 
noting degenerative disease of the right knee and some 
swelling; and VA examination in September 2001 diagnosing 
moderate degenerative joint disease of the right knee.  In 
this latter examination, it was also noted the appellant 
indicated she had right knee pain at the time of an in-
service left knee injury, but did not report the alleged 
right knee injury at the time.  

The RO reasoned, in denying the claim in October 1996, that 
the evidence showed a right knee disorder, but without any 
indication of a relationship between the current right knee 
disorder and service or the service-connected left knee 
disorder.  The additional evidence identified above shows 
continuing symptoms affecting the right knee and a diagnosis 
of right knee degenerative joint disease.  This evidence does 
not, though, include any medical evidence attempting to 
substantiate the appellant's allegation of a relationship 
between the current right knee disorder and service or the 
service-connected left knee disorder.  The additional 
evidence is therefore new, but not material to the claim, and 
thereby does not warrant reopening of the previously denied 
claim.  The appellant's application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Back disability secondary to the service-connected left knee

By a September 1977 rating decision, the RO denied the 
appellant's claim of service connection for a low back 
disorder as secondary to the service-connected left knee 
disability.  The RO concluded that the appellant's complaints 
of low back pain were not manifested by x-ray findings or 
clinical conclusions, and that even if there was a current 
low back disorder there was no evidence linking it to the 
service-connected left knee disorder.  The appellant was 
notified of this decision by letter dated September 21, 1977.  
The appellant herein seeks to reopen this previously denied 
claim.  

The evidence received since 1977 showed diagnoses of 
degenerative changes affecting the lumbar spine, but no 
evidence concerning the alleged relationship between the 
current finding and the service-connected left knee disorder.  
Private clinical records in November 1989 revealed a low back 
injury from a motor vehicle accident.  VA examination n 
January 1994 diagnosed ostearthritis of the lumbar spine.  VA 
examination in September 2001 diagnosed degenerative joint 
disease of the lumbar spine with stenosis.  However, none of 
this evidence includes a medical opinion of a connection 
between the current degenerative joint disease of the lumbar 
spine and the service-connected left knee injury, the key 
question in this case.  Although this evidence is new, in the 
sense that it was not before agency decisionmakers at the 
time of the earlier decision, it is not material for it does 
not provide competent medical evidence of such a link.  

The additional evidence received since the September 1977 
rating decision does not constitute new and material 
evidence.  As such, the claim of entitlement to service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Ulnar neuropathy of the right wrist and arm

By a rating decision in October 1996, the RO denied the 
appellant's claim of service connection for ulnar neuropathy 
of the right wrist and arm because there was no current 
medical evidence of such a disorder.  The appellant filed a 
timely disagreement and the RO issued a statement of the 
case.  However, as the appellant did not file a timely 
substantive appeal, the October 1996 rating decision is 
final.  The appellant herein seeks to reopen these previously 
denied claims.  

The additional evidence since October 1996 includes the VA 
examination in July 1999 diagnosing right wrist ulnar 
neuropathy, as well as VA clinical records in October 2000 
noting ulnar neuropathy.  VA examination in September 2001 
further diagnosed ulnar neuropathy of the wrist and arm.  
These medical documents concerning the appellant's current 
ulnar neuropathy of the right wrist and arm are new - they 
were not before agency decisionmakers in October 1996 - and 
are material, for they address the presence of the claimed 
disorder, the very reason for the prior denial.  The Board 
concludes that the additional evidence received since October 
1996 is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  
The merits of the claim will be addressed in the next section 
of this decision.  

B.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Ulnar neuropathy of the right wrist and arm

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2003).  Additionally, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the claimant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  The service medical records are silent 
as to any right wrist disorder.  However, the VA examiner in 
September 2001 diagnosed ulnar neuropathy of the wrist and 
arm and specifically opined an etiologic relationship between 
that disorder and the service-connected left knee disability.  
This opinion satisfies the nexus requirement of a service-
connection claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
evidence supports the claim of service connection for ulnar 
neuropathy of the right wrist and arm.  

Right wrist and arm other than ulnar neuropathy

The service medical records are silent as to any disability 
of the right wrist other than ulnar neuropathy; an x-ray in 
January 1976 was normal.  VA examinations in August 1977 and 
in January 1994 were silent as to any such disorder; an x-ray 
of the hands in January 1994 showed no bone or joint 
abnormalities.   A private physician's report of June 1992 
indicated the appellant in May 1992 had her "fingers pulled 
backwards" in a work place incident, resulting in pain, 
reduced strength and motion, and likely a soft tissue injury 
involving a stretch of the joint capsules and tendons.  It 
was not indicated whether the injury involved the right or 
the left hand.  VA examination in October 1996 was silent as 
to any disorder affecting the right wrist.  VA examination in 
July 1999 diagnosed right wrist pain for the previous five to 
seven years due to ulnar lesion at the elbow.  Other than 
pain related to ulnar neuropathy, the examination was silent 
as to any right wrist impairment.  VA clinical records in 
September 2001 indicated the appellant complained of pain in 
the right wrist, for which she used a wrist brace.  
VA examination in September 2001 revealed a diagnosis of 
right wrist pain; there were, though, no specific findings 
regarding the symptomatology producing this pain.  

Pain alone is not a disability for which service connection 
may be established.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  "Pain" does not constitute a 
current diagnosis meeting the requirements of the initial 
element of a service connection claim.  In short, there is no 
current medical evidence of a disability of the right wrist 
other than ulnar neuropathy.  It is the determination of the 
Board that the preponderance of the evidence is against the 
claim of service connection for a disability of the right 
wrist other than ulnar neuropathy.  

A disability of the neck other than arthritis

The record does not support a conclusion that the appellant 
has a current non-degenerative disorder of the cervical 
spine.  The service medical records and the VA examination in 
August 1977 were silent as to any findings concerning the 
neck.  A private physician's assistant's report in January 
1990 indicated the appellant was in a motor vehicle accident 
in December 1989 and experienced a neck strain without 
fractures that required physical therapy.  VA examination in 
January 1994 showed x-ray results of degenerative changes of 
the cervical spine, but no other non-degenerative findings.  
VA examinations in October 1996 and July 1999 were silent as 
to any findings concerning the neck.  Private medical records 
showed complaints of neck pain following a motor vehicle 
accident.  VA examination in September 2001 diagnoses 
degenerative joint disease of the neck.  Other than this 
diagnosis, there was no further discussion as to any disorder 
affecting the cervical spine or the musculature of the neck.  
VA computer tomograph (CT) scan of the cervical spine in 
February 2002 revealed a mild disc bulge and possible cord 
compression from a hardened disc, essentially the results of 
a degenerative process.  

In short, the evidence of record does not indicate the 
appellant has a non-arthritic disorder of the cervical spine.  
Because there is no current disorder, the evidence does not 
support the initial element of a service-connection claim.  
There are recent VA clinical records from 2000 to 2003 noted 
neck pain resulting in headaches.  Pain alone is not a 
disability for which service connection may be established.  
See Sanchez-Benitez, 13 Vet. App. at 285.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of service connection for a disability of 
the neck other than arthritis.  

A disability of the left wrist

VA examination in September 2001 revealed diagnoses of 
bilateral wrist pain linked to the service-connected left 
knee disability.  No x-ray was conducted in September 2001.  
A VA x-ray of the left wrist in July 1999, however, was 
negative.  VA general medical examination in July 1999 
revealed a diagnosis of left wrist pain for the previous five 
to seven years, due to ulnar lesions at the elbows.  This 
evidence reveals diagnoses of pain in the left wrist, yet 
reveals no objective symptomatology (as would be found on an 
x-ray report) supporting a current diagnosis.  Pain alone is 
not a disability for which service connection may be 
established.  See Sanchez-Benitez, 13 Vet. App. at 285.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
left wrist disorder.  

C.  Increased Evaluation Claims

By a September 1977 rating decision, the RO granted service 
connection for a left knee condition and assigned a 
noncompensable evaluation.  In a July 1995 rating decision, 
the RO increased the evaluation to 10 percent to compensate 
the appellant for arthritis and instability affecting the 
left knee.  The appellant sought an increase in the 
evaluation, and in a May 2000 rating decision the RO assigned 
a 20 percent evaluation for arthritis and instability.  In a 
July 2000 rating decision, the RO continued the 20 percent 
evaluation assigned for instability and assigned a separate 
10 percent evaluation for arthritis.  The appellant herein 
seeks increases in these ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The left knee disability is evaluated using the criteria of 
Diagnostic Code 5010 for traumatic arthritis and Diagnostic 
Code 5257 for instability of the knee.  The Board will first 
address whether an increase is warranted under the criteria 
of Diagnostic Code 5010 for traumatic arthritis, and will 
then address whether an increase is warranted under 
Diagnostic Code 5257 for instability.  

With respect to the appellant's allegation of an increase in 
severity of the arthritis affecting the left knee, Diagnostic 
Code 5010 for traumatic arthritis is rated based on the 
criteria of Diagnostic Code 5003 for degenerative arthritis 
established by x-ray findings, which will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
in this case Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260 for limitation of flexion of the leg, a 
noncompensable evaluation may be assigned where evidence 
demonstrates flexion limited to 60 degrees.  For flexion 
limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a (2003).  Normal knee motion is from zero to 
140 degrees, essentially normal.  38 C.F.R. § 4.71 (2003).  

VA examination in September 1996 showed a five-degree loss of 
extension, and flexion to 110 degrees.  VA clinical records 
in January 1997 showed left knee motion from 15 degrees to 
120 degrees.  VA clinical records in March 1999 described 
left knee extension as fine.  VA general medical examination 
in July 1999 revealed normal range of motion of the left 
knee.  VA examination in September 2001 showed left knee to 
lack 16 degrees extension from neutral (0 degrees), and to 
have flexion to 133 degrees.  

The measurements of flexion do not meet the criteria for a 
compensable evaluation under Diagnostic Code 5260.  The 
measurements of extension at the September 1996 VA 
examination (a five degree loss), the March 1999 VA clinical 
records (left knee extension described as fine), and the July 
1999 VA general medical examination (normal range of motion), 
do not correspond to the criteria for a compensable 
evaluation under Diagnostic Code 5261.  However, the January 
1997 VA clinical records showed the left knee to lack 15 
degrees extension, and the September 2001 VA examination 
found left knee to lack 16 degrees extension.  These findings 
correspond to the criteria for a 20 percent evaluation under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a (2003).  

As limitation of motion of the knee (in extension) yields a 
compensable evaluation under these diagnostic criterion, the 
remaining criteria of Diagnostic Code 5003 are inapplicable.  
38 C.F.R. § 4.71a (2003).  

This disability must also be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In evaluating a service-connected 
disability, the Board must consider these considerations in 
conjunction only with diagnostic criteria predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  The rule against pyramiding, 38 C.F.R. § 4.14 
(2003), does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

VA general medical examination in July 1999 indicated that 
the appellant did not engage in certain types of activity 
because of restricted walking and frequent falls because of 
instability.  She used an electric scooter to move about and 
experienced a moderate amount of pain when moving about.  VA 
examination in September 2001 indicated she experienced 
functional impairment with weakness and incoordination with 
her gait when planting her left foot with full weight, when 
turning to the left with weight on the left foot, and when 
climbing stairs by planting her left foot with full weight.  
The examiner observed guarded movement and difficulty moving 
from the scooter to the examining table.  These findings 
support additional compensation for the left knee based on 
functional loss and pain on use.  As the range of motion 
measurements support a 20 percent evaluation under Diagnostic 
Code 5261, the Board herein finds that the additional 
functional loss due to pain on use may be compensated with an 
increase in the rating for further loss of extension, thereby 
supporting a 30 percent evaluation for arthritis under 
Diagnostic Code 5260.  

As for the claim seeking an evaluation in excess of 20 
percent for instability of the left knee, under Diagnostic 
Code 5257 for other impairment of the knee a 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability and a 30 percent evaluation may be 
assigned for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2003).  

VA examination in September 1996 indicated the use of a brace 
to control stability of the left knee.  VA general medical 
examination in July 1999 showed the appellant used a brace on 
the left knee, though it was not recommended because it did 
not help to prevent falls.  As she also used a brace on the 
right knee, it appears the right knee, rather than the 
service-connected left knee, leads to instability.  VA joints 
examination in September 2001 revealed no subluxation of the 
left knee, moderate lateral instability, and mild laxity.  
This evidence supports the currently assigned 20 percent 
evaluation for slight instability under Diagnostic Code 5257.  
It does not indicate any additional instability warranting an 
evaluation for the left knee in excess of 20 percent under 
Diagnostic Codes 5257.  

Other alternative diagnostic criteria that are not applicable 
include Diagnostic Code 5256 for ankylosis of the knee, for 
there is no evidence of ankylosis of either knee; Diagnostic 
Codes 5258 and 5259, for there is no evidence of cartilage 
damage or frequent episodes of "locking," pain, and 
effusion into the joint that would support a compensable 
evaluation; and Diagnostic Code 5263, for there is no 
indication of genu recurvatum.  Id.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that (1) the evidence supports 
a 30 percent evaluation for traumatic arthritis of the left 
knee based on extension limited to at least 15 degrees and 
functional loss due to pain on use, and (2) the preponderance 
of the evidence is against the claim of entitlement to an 
evaluation in excess of 20 percent for the left knee 
instability.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a right knee disorder as secondary to the left 
knee disability is denied.  

The application to reopen the claim of entitlement to service 
connection for a back disorder as secondary to the left knee 
disability is denied.  

The application to reopen the claim of entitlement to service 
connection for ulnar neuropathy of the right wrist and arm is 
granted.  

Service connection for ulnar neuropathy of the right wrist 
and arm is granted.  

Service connection for a disability of the neck other than 
arthritis is denied.  

Service connection for a disability of the right wrist and 
arm other than ulnar neuropathy is denied.  

Service connection for a disability of the left wrist is 
denied.  

An evaluation of 30 percent for arthritis of the left knee is 
granted.  

An evaluation in excess of 20 percent for residuals of a left 
knee injury, manifested by instability, is denied.  



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



